March 9, 1911. The opinion of the Court was delivered by
This is an action for damages, alleged to have been sustained by the plaintiff, through the negligence of the defendant.
The allegations of the complaint, material to the questions under consideration, are as follows:
"That on or about September 20th, 1907, plaintiff was a servant of defendant company, and employed by said company to assist in work, which said company, at that time, had in charge and was doing, in retimbering a certain brick building in the town of Gaffney, State aforesaid.
"That in said work, defendant company negligently used certain heavy timber supports or `horses,' together with certain heavy timbers, running from one support to the other, and negligently failed to have properly fastened, or to have in any manner fastened, the said timbers to the said supports; that plaintiff was a green and inexperienced hand, *Page 85 
in the work of transferring these scaffolds or timbers and supports from place to place, and defendant company negligently put him at said work, without giving him proper instructions, or any instructions, in regard to the dangers connected therewith, and negligently failed to furnish him a safe place to work, or to furnish safe appliances, or a sufficient number of men to do said work, and (through its foreman or `boss'), negligently gave hurry orders to plaintiff and another man, to move said timbers and supports, and negligently rushed them unduly, in the performance of said work, — and the negligence of the defendant company, in all these particulars, was the proximate cause of the said heavy timbers, being pulled from the said scaffold or `horses,' and falling upon the plaintiff."
The defendant denied the allegations of negligence, and set up the defenses of contributory negligence, and assumption of risk.
At the close of the plaintiff's testimony, the defendant's attorneys, made a motion for a nonsuit, which was refused.
The jury rendered a verdict, in favor of the plaintiff for $850.00, and the defendant appealed upon exceptions, which will be reported.
First, Second and Third Exceptions. Even regarding the the answers as statements of opinion, their admission was not made to appear, to be prejudicial to the rights of the appellant.
Fourth Exception. The plaintiff testified as follows: "Who employed you for the Gallivan Building Company? The first man was Mr. Jack Weber. Who employed you at Calhoun Falls? Mr. Langley. Superintendent Langley? Yes, sir. Was the same man in charge of work at Gaffney? Yes, sir. Did Superintendent Langley know, whether you had had experience, at that kind of work or not — did you or not tell him, whether you came off of the farm? Yes, sir; I told him I come off of the farm, and didn't know much about that sort of work. * * * How many men would it have *Page 86 
taken to move that thing weighing as much as it did? There should have been eight men, to my judgment. One to each leg? Yes, sir. Were eight men sufficient to have moved it smoothly? Yes, sir; I think so. Do you know whether or not these planks, that constitute the body of the scaffolding, were spiked on there? No, sir. Had anybody given you any instructions as to the danger of that work? No, sir; nobody at all. Had you ever done work of that kind? No, sir; that was the first time."
J.M. Skelton testified as follows in behalf of the plaintiff: "Were the planks spiked? No, sir. Have you done any work of this kind, building work at other places? Yes, sir. Where abouts? I done some at Greg Shoals, and some at Iva Cotton Mill. State whether or not at these places — whether or not it was customary, to have such planks spiked? Yes, sir; it was customary to have them spiked. We spiked them at Greg Shoals and at Iva. * * * According to your best judgment what was the weight of that scaffolding? It would have weighed every bit of a thousand pounds. How many men would it take, to handle it safely and properly? Eight men could have done it. Could two men do it? No, sir. Could three men do it? No, sir; it was too much for three men. Did you have anything to do with the construction of these scaffolds, under Mr. Parker's direction? Yes, sir; me and Mr. McCarter. Mr. Parker was standing there, and I says, gentlemen, lets nail these planks, or they will fall and kill somebody. They said no, we had to move them around and about the wall. At the other places you worked, were they nailed? Yes, sir; they were nailed at Greg Shoals and other places. Could you move them? Yes, sir; they just had one nail in the middle of the plank."
This testimony tends to show, that the plaintiff was inexperienced in such work; that he notified the superintendent of such fact, but that he failed to give him proper instruction; that the appliances were not safe, and the *Page 87 
defendant was notified of such fact, when the scaffolds were being constructed — one of the workmen who assisted in constructing the scaffolds having said to the defendant's representative, that unless the planks were nailed, they would fall and kill somebody; and that the defendant failed to furnish a sufficient number of hands, to do the work.
It is only necessary to refer to the foregoing testimony, to show that the fifth, sixth, seventh and eighth exceptions, cannot be sustained.
Ninth, Tenth and Eleventh Exceptions. These exceptions cannot be sustained for the reason that they fail to point out any specific error.
Judgment affirmed.